58  Doujima Branch 5306239

[inside square: Please place a revenue stamp here]
[revenue stamp: 000200; 200 yen; MD772]
[right of square: place half seal impression here]
Special Agreement
(Date of execution)
 
November 22, 2010

To: The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
 
 
Debtor
Address:
2-2-2 Uchisaiwai-cho, Chiyoda-ku, Tokyo   
[seal: Representative
Director, Sucampo
Pharma, Ltd.]
Name:
Sucampo Pharma, Ltd.
Ryuji Ueno, Representative Director
 
 
Joint and Several
Guarantor
Address:
 
4520 East West Highway, Third Floor
Bethesda, MD 20814 U.S.A.
Name
Sucampo Pharmaceuticals, Inc.
 
[signature: Jan Smilek]                            [blank circle]



A special agreement is hereby entered into as set forth below in connection with
the borrowing that has been advanced by the Bank of Tokyo-Mitsubishi UFJ, Ltd.
(hereinafter referred to as “Bank”) to the account number 0001 in accordance
with the terms and conditions of the Agreement on Bank Overdrafts (Through an
Account Used Exclusively for the Purpose of Bank Overdrafts) Agreement dated
November 18, 2010 (the said borrowing shall be hereinafter referred to as
“Borrowing”):
 
Details
1.
Applicable Rate of Interest

 
(1)
The applicable rate of interest shall be the base rate of interest, which is
defined in Numbered Item 2 of the present paragraph, prevailing two business
days prior to the effective date of borrowing with a per annum rate of 1.00%
added thereto, and interest shall be calculated on a pro rata basis using a 365
day year.

 
(2)
The base rate of interest shall be the rate of interest that is determined in a
rational manner by the Bank for a specific period of time based on the offered
rates on the funds provided in borrowing and lending transactions for yen funds
in the financial market.



2.
Period of Interest Rate

The period of interest rate shall be the same as the period of borrowing, which
commences on the effective date of borrowing and ends on the date of final
repayment.
 
3.
Repayment Prior to Maturity

It is hereby acknowledged that [the debtor] shall not be permitted to make any
partial prepayments or repayment prior to the maturity of the Borrowing that
have not been provided for under the aforesaid Bank Overdrafts Agreement,
provided, however, that in the event that [the debtor] must, for an unavoidable
reason, make partial prepayments or repayment prior to the maturity of the
Borrowing outside the terms and conditions of the said agreement and has
obtained the consent of the Bank in this regard, the debtor shall, as soon as
the Bank so requests, immediately make payment of the interest that has accrued
up to the scheduled date of repayment before maturity as well as settlement
money as provided for in the paragraph below.


4.
Settlement Money

 The amount of settlement money shall be calculated in accordance with the
formula described below, provided, however, that there shall be no settlement
money if the result of the calculation using the said formula is a negative
amount:


Amount of repayment before maturity  ´ (Market rate of interest on the
Borrowing*1 -Market rate of interest prevailing at the time of repayment before
maturity*2) ´ Remaining period at the time of repayment before maturity (number
of days)*3 / 365 days


 
*1:
The rate of interest at which the Bank procures funds.

 
*2:
The rate of interest at which the Bank can reinvest funds in the market during
the remaining period.

 
*3:
The period between the date of repayment before maturity and the date of next
review of the rate of interest (or the date of final repayment, if there are no
reviews of the rate of interest).



5.
Acceleration of the Date of Repayment

In the event that the acceleration of the date of repayment is enforced against
the debtor, the debtor shall, as soon as the Bank so requests, make payment
thereto of the settlement amount that has been calculated in accordance with the
preceding paragraph.
END



     
(Domestic yen spread lending, and account used exclusively for the purpose of
bank overdrafts)   Spread:
For Bank Use Only  
Interest rate S4 (Interest rate 8)

 
Sep. 2010 OS Corporate (this document to be saved for 10 years after repayment)
 
Inspected by:
Seal verified by:  
Administered by:  
[seal: K.
[seal: K.
[seal: K.
Yoshida]
Matsumoto]
Matsumoto]


 
 
 

--------------------------------------------------------------------------------

 